OFFICE   OF THE   AlTORNEY     GENERAL    OF   TEXAS

                                         AUSTIN
                                                                          pJ
                                                                   \
txaA&m0. MANN
 m-?om*rr
       QlrumlL
                                                                    &’
                                                               ,. ,fi;
                                                         \   iu,,Y”
          State   Beard of Barber Examlnera              3



         Dear Sir:




                                                           tion was not
                                                           or before Lot-
                                                           d who reeka to
                                                         expired  wrtliicate
                                                          ation arrtarrd
                                                          rty dayr there-
                                                          rovtded la Seetlon
                                                          010 7iM-8, Fend.




                                                restor    the orrtifloatr of
                                                the applioant the proper  tee
                                                to be charged ir the maa OS




                         *t.eetlm W2Q or the Texas Barber Law pro-
                   tide8 that any registered      barber my renew MS
                  asrtlflaate    on or before Wcwember 1 each year
                  by pnylng; the renewal fee of &&So.       d register-
                  ed barber er regirtereb     assiataat  barbey whore
State Boar4     of Barber kamlnerr, Page $2


      oertlfloate of rsgletratlon ha6 expired, may,
      within thirty days thersafter, an4 not later,
      hare hi6 oertlfloate    of reglstratlon restored
      upon making a mmtlsraotory rhovlng to tha
      Board,  supported   by hi6 persons1 affidavit,
      vhioh, In the oplnlon of the Board, will ex-
      ou6e the applioaat for harIng failed to re-
      na hi6 oertlfloate     wIthIn th6 time required
      by thI6 Aot.
           *Your opinion I6 re6peotfull~      r6que6ted
      on the following question:
           *If a oertlfloate were reoelred In thlr
      offloe prior to Deoembw 16t. 6nd had to be
      returned for an affIUavIt or other requlre-
      mentr, euoh a6 oorreotlon of money Order,
      eto. and failed to return It to thI6 oifioe
      untli after Deoember 1, may we then renew
      that oertlfloate ror the &!.SO fee, or murt
      we again return It an4 ark for the prescribed
      SS.00 relnstatement Soot*
             In your nltten      request you have not rpeoliled    vheth-
er you hare particular       referenos~ to a regIrtere4    barber or a
registerad    a6616tant barber.       Bowever,, In a telephone oonver6a-
tlon with you, you further aUvIre4 us that your requr6t va6
meant   to aover  6ituationr     wherein the appllaant va6 a rrglirtrr-
sd barber a6 well a6 where the applIoaat ma6 a r6gl6trrrd           86-
slstant barber.      You 6tated further In your telephone oQmer68-
tlon that your department had, In the pant, re8tore4 the oertl-
floatee of regirtereb barbers as well a6 arrlrtant barbwr under
mImilIar fact6 glren in your written request            and that in ;lour
request for an oplnlon you wore only Intiwe6te4 In the mount
o? moner to be oharged to the lpplioant where the Board           doer
rrstorr hi6 oertifloate.
             Artlole X54-a of the Penal Oobs, of Texa6, as found
In Vernon!,8   Annotate4 Criminal Statuter, contains vh6t I6 knovn
an4 referred to as *Thu Texas Barbar Law.* Seotlon !20 thereof
provides   a6   iollov6:

           *Sea. D3.  That svery reglstsred barber an4
      every registered aaslrtant barber, who oontInu66
      In native praotloe or servloe, shall annually on
                                                                  862


Btate Boar4 of Barber Examiners,Page 3


    or before
          . . the let day of loreaber of eaoh year
    renew me oertlficnte of reglstratlonwhloh
    shall be Issued by the Board of Barber Examiners,
    upon the payment of e renewal feo of Tvo Dollar6
    an4 Fifty Cent6 ($2.60). Every certlfloate of
    registrationwhich has not been renewed prior
    to that date shall exulrt on the 1st day OS
    lorember of that year. A registered barber or
    a registeredassistant barber, whose oertlfloate
    of registration hae expired, may, within thirty
    (SO) 4ays thereafter, an4 not later, have his
    oertlfloate of registrationrestore4 upon mak-
    Lng a satlsfaotoryshoving to the Board, sup-
    ported by his personal affidarit,whloh, in the
    opinion of the Board, will exotasethe applloant
    for having failed to renew hi6 oertlfiaate vlth-
    In the tine mouired by this Aot. Any registered
    barber who retires from the practloe of barbering
    for not more than ilre (5) years may renew his
    oertlfioate of registration by making proper
    shoving to the Board, supported by hIo personal
    affI4avIt,which In the opinion of ths Boar4
    would Justify the Boar4 in Iesulng a oertifloate
    to such applicant a6 upon an OrIginhl a clioafilon
    upon payment of a fee of five dollars (E5.00)
    when filing affidavit a8 fee ior makIng exaaina-
     tlon.*
         The fact6 given In your request show that the lpplloant
has ma46 a substa.ntialeffort to oomply with the law governing
the restoration of an expired oertlfioatewithin the thirty day
per104 provided In the Statute an4 but for some mere Irregularity
he would have ooeplle4 fully with the provialonr thereof an4 vith-
in the time limit therein oontalned. Under three faotr, and oon-
sidering the provislone of Seotlon 20, as quoted above, of Artiolr
734-a of the Penal Code, an4 the other provision6 of the Texas
Barber Law, It Is our opinion that where the Boar4 restores on
expired certificateof a registered or a registered a6616tant
barber vho,oontInuesIn the aotlvr praotlao or service, the proper
fee to be charged the ap lloant by the Board i6 the SUP of Two
Dollare an4 Fifty Cents P&.50).
                                         Pours very truly
                                   ATTORNWX    GENERAL r)FTEXAS
                                                   L4m-p-

                                     i c:~c.,‘j&wQld
                                                “Y. )IoCraoken
                                                      hSi#tUlt
                                     ‘,..yw’